Title: To John Adams from Hendrik Fagel, 30 November 1789
From: Fagel, Hendrik
To: Adams, John


				
					Monsieúr.
					a la Haÿe ce 30 novembre 1789
				
				La lettre, dont vous m’avés honoré le 26 Maÿ m’est bien parvenue dans son temps, avec le second, et troisieme tome de votre Oúvrage, qué je desirois beaucoúp d’avoir, a caúse de son contenú interessant,. La maniere, dont vous avés developpé vos principes súr la meilleúre forme de gouvernement ne peut etre qu’approuvée generalement, et il seroit a soúhaiter, qu’il pút etre súivi par tout, mais les circonstances ne permettent pas toujoúrs de le mettre en exécution. J’ai appris avec ún veritable plaisir, Monsieúr, qué le nouveaú gouvernement voús a choisi, comme Vice-President, dont j’ai l’honneúr de vous Feliciter. Soús votre sage direction, et celui de Votre Illustre Chef, on ne peút, qué bien augurer poúr la Republiqué des Etats Unis, à laquelle je souhaite toúte sorte de bonheúr et de prosperité, avec la conservation de la paix, quí vous convient, aússi bien qu’a noús. Dieú veuille nous l’accorder longtemps.Notre ami commún, Dr Maclaine a eté trés sensible a Votre souvenir. Il  vous donnera lui meme de ses nouvelles, Il ne me reste, qué de vous assúrer de la haute estime, et de l’attachement respectúeux, avec lequél j’ai l’honneúr d’etre, / Monsieúr / Votre tres humble et tres obeissant serviteúr 
				
					H. Fagel
				
				
			